UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-07567 STATE STREET NAVIGATOR SECURITIES LENDING TRUST (Exact name of Registrant as specified in charter) One Lincoln Street 4th Floor Boston, MA 02111 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: David James Vice President and Managing Counsel State Street Bank and Trust Company 4 Copley Place, 5th Floor CPH 0326 Boston, Massachusetts 02116 Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place Boston, Massachusetts 02109 Registrant’s telephone number, including area code:(617) 662-1742 Date of fiscal year end:December 31 Date of reporting period:June 30, 2014 Item 1:Reports to Shareholders. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO SEMI-ANNUAL REPORT June 30, 2014 (Unaudited) STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Expense Example June 30, 2014 (Unaudited) As a shareholder of the State Street Navigator Securities Lending Prime Portfolio (the “Fund”), you incur ongoing costs, which include costs for portfolio management and administrative services, among others.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period shown and held for the entire period from January 1, 2014 to June 30, 2014. The table below illustrates your Fund’s costs in two ways: · Based on actual fund return.This section helps you to estimate the actual expenses that you paid over the period.The “Ending Account Value” shown is derived from the actual return of the Fund, and the third column shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund.You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To do so, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number given for the Fund under the heading “Expenses Paid During Period”. · Based on hypothetical 5% return.This section is intended to help you compare your Fund’s costs with those of other mutual funds.It assumes that the Fund had a yearly return of 5% before expenses, but that the expense ratio is unchanged.In this case, because the return used is not the Fund’s actual return the results do not apply to your investment.The example is useful in making comparisons because the Securities and Exchange Commission requires all mutual funds to calculate expenses based on a 5% return.You can assess your Fund’s costs by comparing this hypothetical example with the hypothetical examples that appear in shareholder reports of other funds. Six Months Ended June 30, 2014 Beginning Account Value January 1, 2014 Ending Account Value June 30, 2014 Expenses Paid During Period * Based on Actual Fund Return Based on Hypothetical (5% return before expenses) * The calculations are based on expenses incurred in the most recent fiscal period of the Fund.The annualized average weighted expense ratio as of June 30, 2014 was 0.03%.The dollar amounts shown as “Expenses Paid” are equal to the annualized average weighted expense ratio multiplied by the average account value over the period, multiplied by 181/365 (the most recent six month period). STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Portfolio Statistics June 30, 2014 (Unaudited) Portfolio Composition By Investment Type* June 30, 2014 Certificates of Deposit 43.1% Treasury Repurchase Agreements 29.3% Financial Company Commercial Paper 14.5% Asset Backed Commercial Paper 3.8% Other Notes 3.6% Other Repurchase Agreements 2.5% Government Agency Repurchase Agreements 1.6% Other Assets in Excess of Liabilities 1.6% Total 100.00% Portfolio Composition By Rating* June 30, 2014 A-1 44.7% A-1+ 20.2% Repurchase Agreements (A-1) 4.3% Repurchase Agreements (A-1+) 29.1% Repurchase Agreements (A-2) 0.1% Other Assets in Excess of Liabilities 1.6% Total 100.00% * As a percentage of net assets as of the date indicated. The Fund’s composition will vary over time. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments June 30, 2014 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost ASSET BACKED COMMERCIAL PAPER — 3.8% P-1, A-1 Alpine Securitization (a)(b) % 09/02/2014 09/02/2014 $ $ P-1, A-1 Cancara Asset Securitisation LLC (a)(c) % 07/31/2014 07/31/2014 P-1, A-1 Cancara Asset Securitisation LLC (a)(c) % 08/04/2014 08/04/2014 P-1, A-1 Cancara Asset Securitisation LLC (a)(c) % 08/07/2014 08/07/2014 P-1, A-1 Gemini Securitization Corp. LLC (a)(b) % 07/29/2014 07/29/2014 P-1, A-1 Liberty Funding LLC (a)(b) % 07/29/2014 07/29/2014 P-1, A-1 Northern Pines Funding LLC (a)(c) % 08/29/2014 08/29/2014 P-1, A-1 Ridgefield Funding Co. (a)(c) % 08/18/2014 08/18/2014 TOTAL ASSET BACKED COMMERCIAL PAPER FINANCIAL COMPANY COMMERCIAL PAPER — 14.5% P-1, A-1+ Australia & New Zealand Banking Group Ltd. (a)(b)(d) % 07/14/2014 04/13/2015 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 08/13/2014 08/13/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 08/28/2014 08/28/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 09/16/2014 09/16/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 09/19/2014 09/19/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 09/22/2014 09/22/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 09/24/2014 09/24/2014 P-1, A-1+ Caisse des Depots et Consignations (a)(c) % 09/25/2014 09/25/2014 P-1, A-1+ Commonwealth Bank of Australia (a)(b)(d) % 07/03/2014 07/03/2014 P-1, A-1 DnB Bank ASA (a)(b) % 08/18/2014 08/18/2014 P-1, A-1 DnB Bank ASA (a)(b) % 09/24/2014 09/24/2014 P-1, A-1+ General Electric Capital Corp. (a) % 09/17/2014 09/17/2014 P-1, A-1+ General Electric Capital Corp. (a) % 10/09/2014 10/09/2014 P-1, A-1+ General Electric Capital Corp. (a) % 10/30/2014 10/30/2014 P-1, A-1 JP Morgan Securities LLC (a)(b)(d) % 07/07/2014 02/04/2015 P-1, A-1 JP Morgan Securities LLC (a)(b)(d) % 07/07/2014 02/06/2015 P-1, A-1+ Nordea Bank AB (a)(b) % 08/01/2014 08/01/2014 P-1, A-1+ Nordea Bank AB (a)(b) % 08/08/2014 08/08/2014 P-1, A-1+ Nordea Bank AB (a)(b) % 08/22/2014 08/22/2014 P-1, A-1+ Nordea Bank AB (a)(b) % 10/14/2014 10/14/2014 P-1, A-1+ Nordea Bank AB (a)(b) % 10/15/2014 10/15/2014 P-1, A-1 Skandinaviska Enskilda Banken AB (a)(b) % 10/15/2014 10/15/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. (a)(b) % 08/25/2014 08/25/2014 P-1, A-1+ Westpac Banking Corp. (a)(b)(d) % 07/14/2014 01/13/2015 P-1, A-1+ Westpac Banking Corp. (a)(b)(d) % 07/16/2014 01/16/2015 P-1, A-1+ Westpac Banking Corp. (a)(b)(d) % 07/24/2014 04/24/2015 TOTAL FINANCIAL COMPANY COMMERCIAL PAPER CERTIFICATES OF DEPOSIT — 43.1% P-1, A-1+ Australia & New Zealand Banking Group Ltd. % 09/15/2014 09/15/2014 P-1, A-1 Bank of Montreal % 07/15/2014 07/15/2014 P-1, A-1 Bank of Montreal % 08/01/2014 08/01/2014 P-1, A-1 Bank of Montreal % 08/11/2014 08/11/2014 P-1, A-1 Bank of Montreal % 08/14/2014 08/14/2014 P-1, A-1 Bank of Montreal (d) % 07/18/2014 12/15/2014 P-1, A-1 Bank of Nova Scotia % 07/14/2014 07/14/2014 P-1, A-1 Bank of Nova Scotia % 08/29/2014 08/29/2014 P-1, A-1 Bank of Nova Scotia (d) % 07/07/2014 12/04/2014 P-1, A-1 Bank of Nova Scotia (d) % 07/10/2014 03/06/2015 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) June 30, 2014 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT -(continued) P-1, A-1 Bank of Tokyo - Mitsubishi % 07/22/2014 07/22/2014 $ $ P-1, A-1 Bank of Tokyo - Mitsubishi % 09/05/2014 09/05/2014 P-1, A-1 Bank of Tokyo - Mitsubishi % 09/15/2014 09/15/2014 P-1, A-1 BNP Paribas % 08/08/2014 08/08/2014 P-1, A-1 Branch Bank & Trust % 07/29/2014 07/29/2014 P-1, A-1 Canadian Imperial Bank of Commerce (d) % 07/07/2014 12/02/2014 P-1, A-1 Chase Bank USA NA (d) % 07/28/2014 01/26/2015 P-1, A-1 Chase Bank USA NA (d) % 07/01/2014 02/02/2015 P-1, A-1 Chase Bank USA NA (d) % 07/24/2014 02/24/2015 P-1, A-1 Citibank NA % 08/25/2014 08/25/2014 P-1, A-1 Citibank NA % 09/08/2014 09/08/2014 P-1, A-1+ Commonwealth Bank of Australia % 11/14/2014 11/14/2014 P-1, A-1 Credit Agricole Corporate and Investment Bank % 10/01/2014 10/01/2014 P-1, A-1 Credit Suisse % 08/01/2014 08/01/2014 P-1, A-1 Credit Suisse % 09/02/2014 09/02/2014 P-1, A-1 Credit Suisse % 09/02/2014 09/02/2014 P-1, A-1 Deutsche Bank AG % 09/04/2014 09/04/2014 P-1, A-1 Deutsche Bank AG % 09/05/2014 09/05/2014 P-1, A-1 Deutsche Bank AG % 10/27/2014 10/27/2014 P-1, A-1 DnB Bank ASA % 10/06/2014 10/06/2014 P-1, A-1 ING Bank NV % 08/15/2014 08/15/2014 P-1, A-1 ING Bank NV % 08/21/2014 08/21/2014 P-1, A-1 ING Bank NV % 09/17/2014 09/17/2014 P-1, A-1 Lloyds Bank PLC % 10/30/2014 10/30/2014 P-1, A-1+ Nordea Bank AB % 08/04/2014 08/04/2014 P-1, A-1+ Nordea Bank AB % 08/28/2014 08/28/2014 P-1, A-1+ Nordea Bank AB % 09/12/2014 09/12/2014 P-1, A-1+ Rabobank Nederland NV (d) % 07/07/2014 07/07/2014 P-1, A-1+ Rabobank Nederland NV % 09/11/2014 09/11/2014 P-1, A-1+ Rabobank Nederland NV (d) % 08/07/2014 11/07/2014 P-1, A-1+ Royal Bank of Canada (d) % 07/14/2014 05/13/2015 P-1, A-1+ Royal Bank of Canada (d) % 07/21/2014 05/20/2015 P-1, A-1 Skandinaviska Enskilda Banken AB % 07/03/2014 07/03/2014 P-1, A-1 Skandinaviska Enskilda Banken AB % 07/03/2014 07/03/2014 P-1, A-1 Skandinaviska Enskilda Banken AB % 11/03/2014 11/03/2014 P-1, A-1 Skandinaviska Enskilda Banken AB (d) % 07/07/2014 11/07/2014 P-1, A-1 Societe Generale % 08/01/2014 08/01/2014 P-1, A-1 Societe Generale % 08/01/2014 08/01/2014 P-1, A-1+ Standard Chartered Bank % 09/29/2014 09/29/2014 P-1, A-1+ Standard Chartered Bank % 09/30/2014 09/30/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. % 07/24/2014 07/24/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. % 08/13/2014 08/13/2014 P-1, A-1 Sumitomo Mitsui Banking Corp. % 08/29/2014 08/29/2014 P-1, A-1+ Svenska Handelsbanken AB % 08/12/2014 08/12/2014 P-1, A-1+ Svenska Handelsbanken AB % 10/01/2014 10/01/2014 P-1, A-1 Swedbank AB (d) % 07/07/2014 08/06/2014 P-1, A-1+ Toronto Dominion Bank % 10/14/2014 10/14/2014 P-1, A-1 UBS AG % 09/26/2014 09/26/2014 P-1, A-1 UBS AG (d) % 07/10/2014 10/14/2014 P-1, A-1+ Wells Fargo Bank NA % 09/03/2014 09/03/2014 P-1, A-1+ Wells Fargo Bank NA (d) % 07/14/2014 03/12/2015 P-1, A-1+ Wells Fargo Bank NA (d) % 07/08/2014 04/08/2015 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) June 30, 2014 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost CERTIFICATES OF DEPOSIT -(continued) P-1, A-1+ Westpac Banking Corp. (d) % 07/16/2014 01/16/2015 $ $ TOTAL CERTIFICATES OF DEPOSIT OTHER NOTES — 3.6% P-1, A-1 Bank of America NA % 08/26/2014 08/26/2014 P-1, A-1 Bank of America NA % 09/04/2014 09/04/2014 P-1, A-1 Bank of America NA % 09/09/2014 09/09/2014 P-1, A-1 Bank of America NA % 09/16/2014 09/16/2014 P-1, A-1 JPMorgan Chase Bank NA (d) % 09/08/2014 07/07/2015 P-1, A-1 JPMorgan Chase Bank NA (d) % 07/22/2014 07/22/2015 P-1, A-1+ Royal Bank of Canada (c)(d) % 07/07/2014 07/07/2015 P-1, A-1+ Svenska Handelsbanken AB (c)(d) % 07/28/2014 12/26/2014 P-1, A-1+ Wells Fargo Bank NA (d) % 09/10/2014 07/10/2015 P-1, A-1+ Wells Fargo Bank NA (d) % 07/21/2014 07/20/2015 TOTAL OTHER NOTES GOVERNMENT AGENCY REPURCHASE AGREEMENTS — 1.6% P-1, A-1 Agreement with BNP Paribas Securities Corp. and The Bank of New York Mellon (Tri-Party), dated 06/24/2014 (collateralized by various U.S. Government Obligations, 0.672% - 3.000% due 03/01/2029 - 02/20/2043 valued at $51,029,218); expected proceeds $50,000,486 % 07/01/2014 07/01/2014 P-1, A-1 Agreement with BNP Paribas Securities Corp. and The Bank of New York Mellon (Tri-Party), dated 06/25/2014 (collateralized by various U.S. Government Obligations, 0.000% - 4.500% due 05/01/2032 - 07/25/2044 valued at $51,000,001); expected proceeds $50,000,583 % 07/02/2014 07/02/2014 NR, A-1 Agreement with Goldman Sachs & Co. and The Bank of New York Mellon (Tri-Party), dated 06/25/2014 (collateralized by various U.S. Government Obligations, 2.000% - 7.000% due 01/01/2018 - 06/01/2044 valued at $306,000,000); expected proceeds $300,003,500 % 07/02/2014 07/02/2014 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) June 30, 2014 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost GOVERNMENT AGENCY REPURCHASE AGREEMENTS -(continued) P-2, A-2 Agreement with Morgan Stanley and Co., Inc. and The Bank of New York Mellon (Tri-Party), dated 06/30/2014 (collateralized by various U.S. Government Obligations, 2.500% - 12.000% due 09/01/2014 - 05/01/2043 valued at $14,280,000); expected proceeds $14,000,047 % 07/01/2014 07/01/2014 $ $ TOTAL GOVERNMENT AGENCY REPURCHASE AGREEMENTS TREASURY REPURCHASE AGREEMENTS — 29.3% NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 05/09/2014 (collateralized by various U.S. Treasury Strips, 0.000% - 8.000% due 10/30/2014 - 02/15/2032 valued at $56,100,043); expected proceeds $55,083,875 % 07/01/2014 08/07/2014 NR, A-1+ Agreement with Federal Reserve Bank of New York and The Bank of New York Mellon (Tri-Party), dated 06/30/2014 (collateralized by various U.S. Treasury Strips, 2.750% - 4.375% due 02/28/2018 - 02/15/2038 valued at $7,350,010,242); expected proceeds $7,350,010,208 % 07/01/2014 07/01/2014 TOTAL TREASURY REPURCHASE AGREEMENTS OTHER REPURCHASE AGREEMENTS — 2.5% NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/20/2014 (collateralized by various Corporate Bonds, 0.581% - 9.500% due 05/15/2016 - 12/31/2049 and various U.S. Treasury Strips, 0.000% - 0.250% due 10/16/2014 - 08/15/2032 valued at $156,081,975); expected proceeds $150,228,750 % 07/01/2014 09/18/2014 NR, A-1 Agreement with Citigroup Global Markets, Inc. and The Bank of New York Mellon (Tri-Party), dated 06/30/2014 (collateralized by various Common Stocks and Convertible Preferred Stocks, valued at $38,880,068); expected proceeds $36,000,180 % 07/01/2014 07/01/2014 The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) June 30, 2014 (Unaudited) Ratings* Name of Issuer and Title of Issue Interest Rate Next Payment/ Reset Date Maturity Date Principal Amount Amortized Cost OTHER REPURCHASE AGREEMENTS -(continued) P-1, A-1 Agreement with Credit Suisse Securities (USA) LLC and JP Morgan Chase & Co. (Tri-Party), dated 04/15/2014 (collateralized by various Corporate Bonds, 0.010% - 14.750% due 12/15/2014 - 12/29/2049 and a Medium Term Note, 5.017% due 06/26/2024 valued at $274,592,316); expected proceeds $250,300,000 % 07/14/2014 07/14/2014 $ $ P-1, A-1 Agreement with Credit Suisse Securities (USA) LLC and JP Morgan Chase & Co. (Tri-Party), dated 06/24/2014 (collateralized by various Common Stocks, valued at $189,017,272); expected proceeds $175,059,111 % 07/01/2014 08/01/2014 P-1, A-1 Agreement with JP Morgan Securities, Inc. and JP Morgan Chase & Co. (Tri-Party), dated 06/06/2014 (collateralized by various Asset Backed Securities, 0.146% due 04/25/2038 - 12/10/2049 and various Corporate Bonds, 0.630% - 8.250% due 02/01/2015 - 10/15/2038 valued at $32,404,340); expected proceeds $30,035,105 % 07/03/2014 10/03/2014 TOTAL OTHER REPURCHASE AGREEMENTS TOTAL INVESTMENTS(e) — 98.4% Other Assets in Excess of Liabilities — 1.6% NET ASSETS — 100.0% $ (a) For Commercial Paper categories, rate shown is the discount rate at time of purchase. (b) Section 4(2) of the Securities Act of 1933 Commercial Paper. The Fund's Portfolio Manager has deemed these securities to be liquid based upon procedures approved by the Board of Trustees. These securities represent 11.18% of net assets as of June 30, 2014. (c) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities, which represent 7.28% of net assets as of June 30, 2014, are considered liquid and may be resold in transactions exempt from registration, normally to qualified institutional buyers. (d) Variable Rate Security - Interest rate shown is rate in effect at June 30, 2014. (e) Unless otherwise indicated, the values of the securities of the Portfolio are determined based on Level 2 inputs established by provisions surrounding fair value measurements and disclosures. (Note 2) * Moody's rating, Standard & Poor's rating, respectively The accompanying notes are an integral part of these financial statements. STATE STREET NAVIGATOR SECURITIES LENDING PRIME PORTFOLIO Schedule of Investments – (continued) June 30, 2014 (Unaudited) U.S. GAAP defines fair value as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. A three level hierarchy for fair value measurements has been established based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three tier hierarchy of inputs is summarized below: • Level1— quoted prices in active markets for identical securities • Level2— other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) • Level3— significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2014, in valuing the Fund’s assets carried at value: Valuation Inputs Investments in Securities Level 1 – Quoted Prices $
